UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-8026


THOMAS N. TWEH,

                  Plaintiff - Appellant,

          v.

MR. ROBERT GREEN; CAPTAIN PAYNE; SERGEANT JEFFERS; CORPORAL
MUHAMMAD;   SERGEANT  TATE;   DOCTOR DADGAR;   MR.  ANTHONY
STURGESS; DOCTOR DAVARIS; P.A. D. STANSBURY; SHERIFF DEPUTY
GREEN; SHERIFF DEPUTY SONGCO,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-02360-GLR)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas N. Tweh, Appellant Pro Se. Christine M. Collins, Edward
Barry Lattner, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland;
Jennifer   L.  Katz,   Assistant Attorney General,  Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas N. Tweh seeks to appeal the district court’s

orders dismissing Tweh’s 42 U.S.C. § 1983 (2006) claims against

several Defendants and has filed a motion for appointment of

counsel.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,   28   U.S.C.   § 1292   (2012);   Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46   (1949).     Because      Tweh’s   claims   against   three    Defendants

remain, the orders Tweh seeks to appeal are neither final orders

nor appealable interlocutory or collateral orders.               Accordingly,

we deny Tweh’s motion for appointment of counsel and dismiss the

appeal for lack of jurisdiction.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       DISMISSED




                                       2